DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo (U.S. Patent Application Publication No. 2013/0070131) in view of Maekawa (U.S. Patent Application Publication No. 2013/0341694).


Regarding claim 1. An imaging device, comprising:
Ohkubo discloses Figs. 5-6: 
  first photodiode (51)generating an electric charge according to an amount of incident light disposed in a semiconductor substrate(63);

a charge accumulation unit (54)that accumulates the electric charge transferred from each of the first photodiode([0062]); and

a light shielding wall(76) including a first part(76b) and a second part (76a)in a cross-sectional view(Fig. 6),

wherein the first part(76b) is disposed between the first photodiode(51) and the charge accumulation unit(54) in the semiconductor substrate(63) in the cross-sectional view(Fig. 6),
wherein the second part(76a) is disposed above a light receiving surface(top of 63) of the semiconductor substrate (63)in the cross-sectional view(Fig. 6), and
Ohkubo does not discloses: 
wherein a shape of the second part at a corner portion of a pixel is circular, rhombic, rectangular, or polygonal in a plan view.
In related art, Maekawa discloses: 
wherein a shape of the second part at a corner portion of a pixel is circular, rhombic, rectangular, or polygonal in a plan view. (See Fig. 3a-3c and [0090]-[0091]). Maekawa discloses that the shape and providing the light shielding layer in the corners affects the cross talking among the light sensing elements.  As such, it would have been obvious  to form the light shielding layer in the corners among the sensors of Ohkubo as taught by Maekawa for the obvious benefit of tuning the cross talking among the photodiodes.  As such, the features of claims 1 would have been obvious to one having ordinary skill in the art. 


Regarding claim 2.  Ohkubo discloses Figs. 5-6: 
 The imaging device according to claim 1, wherein the first  
part contacts the second part in the cross-sectional view. (76a and 76b contacting each other.)


Regarding claim 3. Ohkubo discloses Figs. 5-6:  The imaging device according to claim 1, wherein the charge accumulation unit is a floating diffusion region. (54, [0061]-[0062]).


Regarding claim 4. Ohkubo discloses Figs. 5-6:   The imaging device according to claim 1, wherein the light shielding wall includes insulating material.(light shielding 76 surrounded by 77 which is insulating material, see [0074])


Regarding claim 5. Ohkubo discloses Figs. 5-6:   The imaging device according to claim 1, further comprising a third part (76,)of the light shielding wall disposed adjacent to the first part in the semiconductor substrate in the cross-sectional view (76b including portions on either side of 54, which is the third part).


Regarding claim 6. Ohkubo discloses Figs. 5-6:    The imaging device according to claim 5, wherein the charge accumulation unit is disposed between the first part and the third part in the cross- sectional view. (Fig. 6, 54 between two parts 76b, with 76a covering.)


Regarding claim 7. Ohkubo discloses Figs. 5-6:    The imaging device according to claim 6 5, wherein the third part contacts the second part in the cross-sectional view. (76b contacts 76a)


Regarding claim 8. Ohkubo discloses Figs. 5-6:    The imaging device according to claim 1, further comprising a light shielding film including metal disposed above the second part in the cross-sectional view. (76c, [0074], 76c being made of W, Al, and copper.)
Ohkubo does not disclose that there is an additional light shielding film over the film 76.  However, the features recited in claim 8 merely recites a duplication of parts, which has been held to be obvious absent new and unexpected results.  Here, the duplication of parts would provide the benefit of more precise light blocking, and would help tune cross talk as taught by Maekawa.  As such, the features of claim 8 would have been obvious in view of Ohkubo and Maekawa.   



Regarding claim 11. An electronic apparatus, comprising:

Ohkubo discloses Figs. 5-6: 
  first photodiode (51)generating an electric charge according to an amount of incident light disposed in a semiconductor substrate(63);

a charge accumulation unit (54)that accumulates the electric charge transferred from each of the first photodiode([0062]); and

a light shielding wall(76) including a first part(76b) and a second part (76a)in a cross-sectional view(Fig. 6),

wherein the first part(76b) is disposed between the first photodiode(51) and the charge accumulation unit(54) in the semiconductor substrate(63) in the cross-sectional view(Fig. 6),
wherein the second part(76a) is disposed above a light receiving surface(top of 63) of the semiconductor substrate (63)in the cross-sectional view(Fig. 6), and
Ohkubo does not discloses: 
wherein a shape of the second part at a corner portion of a pixel is circular, rhombic, rectangular, or polygonal in a plan view.
In related art, Maekawa discloses: 
wherein a shape of the second part at a corner portion of a pixel is circular, rhombic, rectangular, or polygonal in a plan view. (See Fig. 3a-3c and [0090]-[0091]). Maekawa discloses that the shape and providing the light shielding layer in the corners affects the cross talking among the light sensing elements.  As such, it would have been obvious  to form the light shielding layer in the corners among the sensors of Ohkubo as taught by Maekawa for the obvious benefit of tuning the cross talking among the photodiodes.  As such, the features of claim 11 would have been obvious to one having ordinary skill in the art. 



Regarding claim 12.   Ohkubo discloses Figs. 5-6: 
The electronic apparatus according to claim 11, wherein the first part contacts the second part in the cross-sectional view. (76a and 76b contacting each other.)


Regarding claim 13.  Ohkubo discloses Figs. 5-6:  The electronic apparatus according to claim 11, wherein the charge accumulation unit is a floating diffusion region.
 . (54, [0061]-[0062]).

Regarding claim 14. Ohkubo discloses Figs. 5-6:   The electronic apparatus according to claim 11, wherein the light shielding wall includes insulating material.(light shielding 76 surrounded by 77 which is insulating material, see [0074])

Regarding claim 15 Ohkubo discloses Figs. 5-6:   . The electronic apparatus according to claim 11, further comprising a third part  (76,) of the light shielding wall disposed adjacent to the first part in the semiconductor substrate in the cross-sectional view.  (76b including portions on either side of 54, which is the third part).

Regarding claim 16.  Ohkubo discloses Figs. 5-6:    The electronic apparatus according to claim 15, wherein the charge accumulation unit is disposed between the first part and the third part in the cross-sectional view.   (76b contacts 76a, and 54 between two 76b, the first part and third part of 76. )


Regarding claim 17.  Ohkubo discloses Figs. 5-6:    The electronic apparatus according to claim 15, wherein the third part contacts the second part in the cross-sectional view. (76b contacts 76a)

Regarding claim  18. Ohkubo discloses Figs. 5-6:    The electronic apparatus according to claim 11, further comprising a light

shielding film including metal disposed above the second part in the cross-sectional view. (76c, [0074], 76c being made of W, Al, and copper.)
Ohkubo does not disclose that there is an additional light shielding film over the film 76.  However, the features recited in claim 18 merely recites a duplication of parts, which has been held to be obvious absent new and unexpected results.  Here, the duplication of parts would provide the benefit of more precise light blocking, and would help tune cross talk as taught by Maekawa.  As such, the features of claim 18 would have been obvious in view of Ohkubo and Maekawa.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898